                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 LAURENCE HOUGHTON,                             )
                                                )
         Plaintiff,                             )   Civil No.: 6:15-cv-00092-GFVT-EBA
                                                )
 V.                                             )                  ORDER
                                                )
 EARL HART, et al.,                             )
                                                )
         Defendants.                            )
                                        *** *** *** ***

       This matter is before the Court a Recommended Disposition filed by the United States

Magistrate Judge Edward B. Atkins. [R. 7.] On May 26, 2015, Plaintiff Laurence Houghton

filed a pro se civil complaint against several inmates in the federal detention facility in

Lewisburg, Pennsylvania. [R. 1.] Mr. Houghton’s complaint alleges that these defendants and

fellow inmates attacked him, beating and stabbing him, because they believed he was a sex

offender. Id. Mr. Houghton failed to pay the filing fee, but contemporaneously filed a Motion

for Leave to Proceed In Forma Pauperis. [R. 3.] However, he neglected to file the requisite

paperwork. On June 12, 2015, the Court denied Mr. Houghton’s Motion to Proceed IFP without

prejudice, and ordered him to either pay the filing fee or complete an affidavit of assets and

certificate of inmate account within fourteen days. [R. 5.]

       In the interim, the matter was referred to Magistrate Judge Edward B. Atkins. [R. 6.]

Fourteen days elapsed without payment of the filing fee or completing the IFP paperwork, and so

Judge Atkins prepared a Recommended Disposition. [R. 7.] Judge Atkins recommended

dismissing the case for failure to comply with the Court’s Order [R. 5]. Mr. Houghton did not

object, and the Court adopted the Recommended Disposition. [R. 8.] The Court later learned
that Mr. Houghton was in SHU when the Recommended Disposition was filed and did not

receive the Recommendation until he was released from SHU. [R. 9; R. 11.] The Court vacated

its Order adopting the Recommendation and allowed Mr. Houghton fourteen days additional

days from the entry of that Order to object. [R. 13.] Mr. Houghton’s objections to the

Recommendation are before the Court. [R. 14.]

       Dates become important here. On June 12, 2015, the Court ordered Mr. Houghton to

either (1) pay the $350.00 filing fee; or (2) file the documents necessary to establish in forma

pauperis status within fourteen days. That fourteen-day period would have expired on June 26,

2015. [R. 5; R. 7.] Mr. Houghton was attacked again, and sent to SHU for his own safety on

June 30, 2015, four days after his time to file his paperwork elapsed. [R. 11 at 7.]

       Mr. Houghton argues that Judge Atkins calculation of time is incorrect, and that he

should have had until July 2, 2015 to file the IFP paperwork. [R. 14 at 4.] However, that

contradicts the explicit language of this Court’s order. [R. 5 (“On or before June 26, 2015,

Houghton must either pay the $350.00 filing fee and the $50.00 administrative fee, or complete

and file each of these forms. If he fails to do so, the Court will dismiss the case for failure to

prosecute.”] Even if we accepted Mr. Houghton’s argument that he could not have been served

until June 15, 2015, pursuant to Rule 6 the latest he should have filed the IFP paperwork then

was June 29, 2015, the day before Mr. Houghton returned to SHU. Fed. R. Civ. P. 6. Mr.

Houghton has not demonstrated any reason why he could not have complied with this Court’s

Order. [R. 5.]

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

that Judge Atkins’ Recommended Disposition [R. 7] is ADOPTED. This action is

DISMISSED WITHOUT PREJUDICE for plaintiff’s failure to prosecute, and STRICKEN



                                                  2
from the docket.

       This the 28th day of August, 2019.




                                            3
